The judgment of the Supreme Court was entered,
Per Curiam.
The mortgage is a security for the whole number, and for each and every bond recited in it. By the terms of the instrument they stand in equal protection. Each bond therefore carries only a fractional interest of $500 in the property mortgaged. The fund arising from the sale of the property is its representative, and is owned by the bondholders in the same proportion. From the terms and nature of the mortgage, the time and manner of the transfer of each are not material; the only real question being whether each holder is entitled to it. The question of ownership, whether it be at law or in equity, is not material. If the holder of a bond is entitled to its proceeds, the holder of other bonds cannot set up mere informalities in the manner of its acquisition. The distribution, according to the act, must be according to equity as well as law. They are therefore entitled to come in pro rata on the mortgage fund.
Decree affirmed, at the costs of the appellant, and the appeal dismissed.